 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                              No. 2:18-cv-0034-TLN-CKD
12                      Plaintiff,
13           v.                                       ORDER
14    A. DIMACULANGAN, et al.,
15                      Defendants.
16

17          Raymond Lee Goins (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 and is before the Court on

20   Defendant Ashok N. Veeranki’s (“Defendant”) Motion to Dismiss (ECF No. 64). Plaintiff filed

21   an opposition (ECF No. 73) and Defendant replied (ECF No. 75).

22          On January 9, 2020, the magistrate judge assigned to this case filed Findings and

23   Recommendations herein which were served on all parties and which contained notice to all

24   parties that any objections to the findings and recommendations were to be filed within fourteen

25   days. (ECF No. 80.) Neither party filed objections to the findings and recommendations.

26   ///

27   ///

28   ///
                                                      1
 1              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7              Accordingly, IT IS HEREBY ORDERED that:

 8              1. The Findings and Recommendations filed January 9, 2020 (ECF No. 80), are adopted

 9   in full;

10              2. Defendant’s Motion to Dismiss (ECF No. 64) is DENIED; and

11              3. Defendant shall file his Answer within fourteen days.

12              IT IS SO ORDERED.

13              Dated: March 6, 2020

14

15

16                                          Troy L. Nunley
                                            United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
